— Application by the defendant, inter alia, for a writ of error coram nobis to vacate an order of this court dated January 14, 1985 [107 AD2d 707], modifying a judgment of the Supreme Court, Kings County (Potoker, J.), rendered June 10, 1981, as amended August 5, 1981, and affirming an order of the same court entered March 22, 1983, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
*725The defendant has failed to establish that he was denied the effective assistance of appellate counsel. The defendant points to no argument which counsel could have but unreasonably failed to raise on the appeals (see, Jones v Barnes, 463 US 745). In addition, our records indicate that the defendant’s appellate counsel did file a supplemental brief with regard to his appeal from the March 22, 1983 order which denied his motion pursuant to CPL 440.10, inter alia, to vacate the judgment rendered June 10, 1981, as amended August 5, 1981. Mangano, P. J., Thompson, Bracken and Lawrence, JJ., concur.